Exhibit 10.2

TERMINATION OF EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 1st day of January, 2007 between Kulicke and Soffa
Industries, Inc. (“K&S”) and                              (“Officer”),

WITNESSETH;

WHEREAS, Officer is employed by K&S or a wholly-owned subsidiary of K&S and such
employment is terminable at will by either Officer, K&S or the wholly-owned
subsidiary of K&S,

WHEREAS, Officer is willing to continue the employment on an at-will basis under
present management if the protections set forth herein are provided to Officer
upon the occurrence of a “Change in Management” as hereinafter defined, and

WHEREAS, K&S desires to retain the services of Officer,

NOW THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

1. For the purposes of this Agreement, the following words and phrases shall
have the following meanings:

(a) “K&S” means Kulicke and Soffa Industries, Inc. and any successor corporation
thereto.

(b) “Board of Directors” means the Board of Directors of K&S or of any successor
corporation thereto.



--------------------------------------------------------------------------------

(c) “Directors” means members of the Board of Directors.

(d) A “Change in Management” shall mean either of the following events:

(i) An acquisition (other than directly from K&S) of any voting securities of
K&S (“Voting Securities”) by any “Person” (as such term is used for purposes of
section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
“1934 Act”)) immediately after which such Person has “Beneficial Ownership”
(within the meaning of Rule 13d-3 promulgated under the 1934 Act) of 50% or more
of the combined voting power of all then outstanding Voting Securities,
provided, however, that any such acquisition approved by two-thirds of the
Incumbent Board (as hereinafter defined) shall not be deemed to be a Change in
Management; or

(ii) The individuals who, as of December 18, 2006, are members of K&S’ Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least
two-thirds of the Board of Directors; provided, however, that if the election,
or nomination for election by the shareholders, of any new director was approved
by a vote of at least two-thirds of the members of the Board of Directors who
constitute Incumbent Board members, such new director shall for all purposes be
considered as

 

2



--------------------------------------------------------------------------------

members of the Incumbent Board as of December 18, 2006; provided further,
however, that no individual shall be considered as a member of the Incumbent
Board if such individual initially assumed office as a result of either an
actual or threatened “Election Contest” (as described in Rule 14a-11 promulgated
under the 1934 Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors (a “Proxy
Contest”) including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest.

2. If a Change in Management occurs and Officer’s employment by K&S or a K&S
subsidiary is terminated, other than voluntarily by the Officer or for cause by
K&S or the K&S subsidiary, within eighteen months following such Change in
Management, K&S or its successor shall pay Officer termination pay as follows:

The lesser of:

(a) 18 months pay at the total cash compensation rate targeted for the Officer
(base salary plus cash incentive) for the fiscal year during which the Change in
Management occurs, or

(b) Ten dollars less than that amount which would subject Officer to excise tax
with respect to such payment under Section 4999 of the Internal Revenue Code of
1986 (the “Code”) or make any payment hereunder non-deductible by K&S under
Section 280 G (a) of the Code by virtue of the payment being deemed an “excess
parachute payment.”

 

3



--------------------------------------------------------------------------------

Termination of employment shall be deemed to be for cause only if such
termination is for intentional dishonesty or Officer’s physical or mental
incapacity or willful refusal to perform the duties of his office persisting for
at least 30 days after written notice thereof specifying the respects in which
such duties are not being performed. If Officer resigns or quits because his
duties and/or responsibilities have been substantially reduced or he is
otherwise harassed by management or because his place of employment has been
changed to a place more than 35 miles from his place of employment immediately
prior to the Change in Management or because his base rate of compensation or
total targeted compensation has been reduced, his employment shall not be deemed
to have been terminated voluntarily by the Officer.

3. The total termination pay provided for herein shall be fixed on the date of
Officer’s termination and paid to Officer, his heirs or estate, in equal monthly
installments on the first day of each month commencing with the first day of the
month following Officer’s termination and continuing for that number of months
provided for herein.

 

4



--------------------------------------------------------------------------------

4. Any payments made hereunder shall be in lieu of any other termination pay to
which Officer might otherwise be entitled.

5. Any payments made hereunder shall be in addition to and shall not affect any
rights, other than rights to termination pay, Officer may have at the time a
Change in Management occurs.

6. Nothing herein shall give or be construed to give to Officer any rights
unless and until a Change in Management shall have occurred. Without limiting
the generality of the foregoing, this Agreement shall confer no rights on
Officer to remain in the employ of K&S or its subsidiaries, nor shall this
Agreement confer any rights on Officer in the event of discharge, with or
without cause, prior to the occurrence of a Change in Management.

7. All disputes and contested claims arising out of, or in connection with, this
Agreement shall be decided by arbitration in Philadelphia, Pennsylvania in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association as then in effect and the decision or decisions reached in such
arbitration shall be final and binding, and judgment thereon may be entered in
any court having jurisdiction. The expenses of arbitration, other than the fees
and expenses of Officer’s counsel and expert witnesses, shall be paid by K&S. If
the Officer is awarded any sums by the arbitration panel, it shall also award
him the reasonable fees and expenses of his counsel.

 

5



--------------------------------------------------------------------------------

8. This Agreement shall, unless renewed by a written agreement executed by K&S
and Officer, terminate on, and be of no force and effect after, December 31,
2008, provided that if a Change in Management shall have occurred prior to that
date this Agreement shall automatically be extended, if necessary, to the date
that is 18 months and one day after such Change in Management. Termination of
this Agreement shall not discharge any obligations to make payment that have
theretofore arisen under Section 2 hereof.

9. This Agreement cancels, supersedes and replaces any and all prior Termination
of Employment Agreements between K&S and Officer.

IN WITNESS WHEREOF, K&S has caused this Agreement to be executed by its duly
authorized officers under its common or corporate seal, and Officer has set his
hand and seal, on the day and year first above written.

 

    KULICKE AND SOFFA INDUSTRIES, INC.     By  

 

Attest:       C. Scott Kulicke

 

      (Corporate Seal)     OFFICER    

 

    Name:  

 

6